     Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
 ARTURO RAMIREZ,
                                                                    Case No.
                                    Plaintiff,

                      -against-

 SUPERIOR ONE MANAGEMENT CORP. d/b/a                                COMPLAINT
 SUPERIOR APARTMENTS and d/b/a SUPERIOR
 APARTMENTS MANAGEMENT, 3336 MK
 REALTY    GROUP     LLC,    374 SUPERIOR
 APARTMENT LLC, 609 MK REALTY GROUP
 LLC, 1201 MK REALTY GROUP LLC, MK
 REALTY GROUP, LLC, 1905 MK REALTY
 GROUP LLC, 1756 MK REALTY GROUP LLC,
 1757 MK REALTY GROUP LLC, 2250 SUPERIOR
 APARTMENT       LLC,     2720   SUPERIOR
 APARTMENT LLC, 711 MK REALTY GROUP
 LLC, SUPERIOR APARTMENTS, LLC, 1242
 SUPERIOR APARTMENT I LLC, 213 MK REALTY
 GROUP LLC, 685 MK REALTY GROUP LLC, 9039
 MK REALTY GROUP LLC, 9037 MK REALTY
 GROUP LLC and ABDUL KHAN,

                                      Defendants.
 ---------------------------------------------------------------X


        Plaintiff ARTURO RAMIREZ (“Ramirez” or “Plaintiff”), by his attorneys,

RAPAPORT LAW FIRM, PLLC, as and for his Complaint, alleges as follows:

                                   PRELIMINARY STATEMENT

        1.       Plaintiff brings this action to seek unpaid wages, including unpaid overtime

compensation and interest thereon, reimbursement for unlawful deductions, liquidated

damages and other penalties, injunctive and other equitable relief and reasonable attorneys’

fees and costs, under, inter alia, the Fair Labor Standards Act (“FLSA”) §§ 6 and 7, 29

U.S.C. §§ 206 and 207.

        2.       This action further invokes the supplemental jurisdiction of this Court to

consider claims arising under New York Labor Law (“NYLL”) (e.g., New York Wage
     Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 2 of 19



Payment Act; NY Labor Law §§ 191, 193, 195, and 12 N.Y.C.R.R. Part 141-1.9, 2.10, Part

142), and NY Labor Law § 215).

       3.      At all relevant times, Defendants SUPERIOR ONE MANAGEMENT CORP.

d/b/a SUPERIOR APARTMENTS and d/b/a SUPERIOR APARTMENTS MANAGEMENT

(“Superior   Apartments”);    3336   MK REALTY           GROUP      LLC;    374   SUPERIOR

APARTMENT LLC; 609 REALTY GROUP LLC; 1201 MK REALTY GROUP LLC; MK

REALTY GROUP, LLC; 1905 MK REALTY GROUP LLC; 1756 MK REALTY GROUP

LLC; 1757 MK REALTY GROUP LLC; 2250 SUPERIOR APARTMENT LLC; 2720

SUPERIOR APARTMENT LLC; 711 MK REALTY GROUP LLC; SUPERIOR

APARTMENTS, LLC; 1242 SUPERIOR APARTMENT I LLC; 213 MK REALTY GROUP

LLC; 685 MK REALTY GROUP LLC; 9039 MK REALTY GROUP LLC, 9037 MK

REALTY GROUP LLC             and ABDUL KHAN (“Khan”) (collectively, “Defendants”)

operated as a unified and centrally-controlled real estate enterprise that owns and controls at

least 20 apartment buildings in Kings, Bronx and Westchester Counties.

       4.      At all relevant times, Defendants operated as a unified enterprise that

functioned under the direction and control of Khan, and they had policies of encouraging

and/or requiring building maintenance workers, including Plaintiff, to work in excess of forty

(40) hours per week, at rates of pay that were, at times, below minimum wage, and without

paying them overtime compensation as required by the FLSA and NYLL.

                              JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction of this action pursuant to the

provisions of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201 et seq.,

including under 29 U.S.C. §§ 207, 216, and 217. This Court also has jurisdiction in light of

the existence of a controversy arising under the laws of the United States (28 U.S.C. §1331)




                                               2
     Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 3 of 19



and supplemental jurisdiction to consider claims arising under New York state law, pursuant

to 28 U.S.C. §1367.

        6.      Venue as to Defendants is proper in this judicial district, pursuant to 28 U.S.C.

§1391. Defendants transact business and have agents in the Southern District and are

otherwise within this Court’s jurisdiction for purposes of service of process. Defendants

operate facilities and employed Plaintiff in this judicial district.

        7.      This Court has personal jurisdiction over the Defendants, pursuant to New

York Civil Practice Law and Rules § 301, in that, inter alia, Defendants reside and/or

transact business within this State, employed Plaintiff within the State of New York and

otherwise engaged in conduct that allows for the exercise of jurisdiction as permitted by the

Constitution of the United States and the law of the State of New York, and accordingly may

be served with process pursuant to Rule 4(h)(1), Fed.R.Civ.P.

                                         THE PARTIES

Plaintiff

        8.      Ramirez is an adult, natural person who resides in Bronx County, New York.

        9.      From early 2014 to present, Ramirez performed maintenance work for

Defendants as superintendent of two apartment buildings owned and controlled by

Defendants in Bronx County, to wit: 374 East 209th Street and 3336 Perry Avenue, each of

which has 27 apartment units.

        10.     Ramirez was also regularly called upon by Defendants to perform work at

Defendants’ other buildings, including at: 609 Van Cortlandt Park Ave., Yonkers, NY; 1201

University Ave., Bronx, NY; 1515 Selwyn Avenue, Bronx, NY; 1905 Andrews Avenue,

Bronx, NY; 1757 Topping Avenue, Bronx, NY; 2250 Grand Concourse, Bronx, NY; 2720

Decatur Ave., Bronx, NY; 711 East 183rd Street, Bronx, NY; 3102 Villa Avenue, Bronx, NY.




                                                 3
     Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 4 of 19



Defendants

         11.    Upon information and belief, Defendants operate as a unified enterprise for a

common business purpose, to wit: directly and/or indirectly owning, managing and

controlling approximately twenty apartment buildings (the “Buildings”) in Kings, Bronx and

Westchester Counties, all of which are titled in the name of title-holding companies wholly

controlled by Khan.

         12.    Defendants control the Buildings through their intertwined management and

title-holding entities (“Defendant Corporations”), which are owned, managed and controlled

by Khan.

         13.    The New York City Public Advocate’s “Worst Landlord Watchlist” identifies

Khan, individually, as the landlord of seven apartment buildings in the Bronx that were

placed     on   the   list   due   to   their   substantial   number   of   violations.   See

https://landlordwatchlist.com/landlord-ABDUL%20KHAN (accessed on March 13, 2019).

         14.    Defendant Khan is an individual engaging in (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Khan is sued in

his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Khan

possesses operational control over Defendant Corporations, an ownership interest in

Defendant Corporations, and controls significant functions of Defendant Corporations. He

personally determines the wages and compensation of the employees of Defendants,

including Plaintiff, establishes work schedules and practices, maintains payroll records, and

has the authority to hire and fire employees.

         15.    Upon information and belief, Khan resides at 1893 North Jerusalem Road,

East Meadow (Nassau County), New York.




                                                 4
     Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 5 of 19



       16.     The Defendants operate from a central office located 2250 Grand Concourse,

Bronx, NY 10457 (the “Grand Concourse Office”) where Khan, together with property

management staff members, oversee operations.

       17.     Defendants share a common website (www.superiormanagementcorp.com),

and on the “About us” section of Defendants’ website, Defendants hold themselves out as a

single, unified, “family-owned business” enterprise with extensive residential real estate

experience.   See http://www.superiormanagementcorp.com/5073/index.html (accessed on

March 13, 2019).

       18.     Defendants’ website states that Defendants’ portfolio of apartment buildings

includes: (a) Bronx: 2250 Grand Concourse, 2720 Decatur Avenue, 374 East 209th Street,

3102 Villa Avenue and 1895 Grand Concourse; and (b) Brooklyn: 1819 Beverley Road.

       19.     Defendants also own and control other apartment buildings, including, inter

alia, the apartment buildings listed in Schedule A attached hereto.

       20.     Upon information and belief, and at all times herein relevant, Superior One

Management Corp. is a New York corporation doing business in Bronx and Kings Counties

with a principal place of business located at 2250 Grand Concourse, Bronx, New York.

       21.     Upon information and belief, 3336 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business at

2250 Grand Concourse, Bronx, New York.

       22.     Upon information and belief, 374 Superior Apartment LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to 374 East 209th

Street, Bronx, New York, where Ramirez worked as Defendants’ superintendent.

       23.     Upon information and belief, 609 MK Realty Group LLC is a New York

corporation doing business in Westchester County, New York, and it holds title to the




                                               5
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 6 of 19



property located at 609 Van Cortlandt Park Avenue, Yonkers, New York, where Ramirez

performed work.

       24.    Upon information and belief, 1201 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, holds title to the property located at

1201 University Ave., Bronx, New York, where Ramirez performed work.

       25.    Upon information and belief, MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1515 Selwyn Avenue, Bronx, New York, where Ramirez performed work.

       26.    Upon information and belief, 1905 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1905 Andrews Ave., Bronx, New York, where Ramirez performed work.

       27.    Upon information and belief, 1756 MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1756 Topping Ave., Bronx, New York.

       28.    Upon information and belief, 1757 MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1757 Topping Ave., Bronx, New York, where Ramirez performed work.

       29.    Upon information and belief, 2250 Superior Apartment LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 2250 Grand Concourse, Bronx, New York, where Ramirez performed work.

       30.    Upon information and belief, 2720 Superior Apartment LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 2720 Decatur Ave., Bronx, New York, where Ramirez performed work.




                                             6
     Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 7 of 19



       31.     Upon information and belief, 711 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business

located at 2250 Grand Concourse, Bronx, New York.

       32.     Upon information and belief, Superior Apartments, LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business

located at 2250 Grand Concourse, Bronx, New York.

       33.     Upon information and belief, 1242 Superior Apartment I LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1242 Morris Ave., Bronx, New York, where Ramirez performed work.

       34.     Upon information and belief, 213 MK Realty Group LLC is a New York

corporation with a principal place of business in Bronx County, New York, and it holds title

to the property located at 213 West Third Street, Mt. Vernon, New York.

       35.     Upon information and belief, 685 MK Realty Group LLC is a New York

corporation with a principal place of business in Bronx County, New York, and it holds title

to the property located at 685 East 234th Street, Bronx, NY.

       36.     Upon information and belief, 9039 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business

located at 2250 Grand Concourse, Bronx, New York.

       37.     Upon information and belief, 9037 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business

located at 2250 Grand Concourse, Bronx, New York.

       38.     Khan is designated as the “managing agent” for most, if not all, of the

Defendants’ buildings, as reflected on the Rent Registrations filed by Defendants with the

New York City Department of Housing Preservation and Development (the “HPD”).




                                              7
     Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 8 of 19



       39.     Upon information and belief, Khan is the head officer of the corporations that

hold title to the Buildings, as reflected on the Rent Registrations filed by Defendants with the

HPD.

       40.     Upon information and belief, Khan is the sole member and/or most senior

officer of 2250 Superior Apartment LLC, 711 MK Realty Group LLC, 9039 MK Realty,

Superior Apartments, LLC and 1242 Superior Apartment I LLC.

       41.     Defendants are an integrated enterprise, with common management, control,

personnel policies, ownership, and inextricably intertwined operations and functioning, and

they subject their employees to the same policies and procedures, in particular policies and

procedures relating to the violations alleged in this Complaint.

                                FACTUAL ALLEGATIONS

       42.     As described herein, Defendants have, for years, knowingly engaged in

unlawful business practices by requiring building maintenance employees to work numerous

hours of overtime on a daily and/or weekly basis without overtime compensation that

Defendants were obligated to pay under the FLSA and NYLL; paying flat weekly sums that

resulted in effective hourly rates that fell below New York minimum wage; and illegally

deducting sums from paychecks.

       43.     Defendants have been and continue to be employers engaged in interstate

commerce and/or the production of goods for commerce, within the meaning of the FLSA,

29 U.S.C. §§ 206(a) and 207(a).

       44.     At all relevant times, Defendants employed, and/or continue to employ,

Plaintiff within the meaning of the FLSA and all other statutes referred to in this Complaint.

       45.     At all relevant times, Defendants employed, and/or continue to employ,

Plaintiff within the meaning of the NYLL, §§ 2 and 651.




                                               8
     Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 9 of 19



       46.     Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.00.

       47.     Defendants are associated and joint employers, act in the interest of each other

with respect to employees, pay building maintenance employees by the same method, and

share control over employees.

       48.     Each Defendant possessed substantial control over the policies and practices

over Plaintiff’s working conditions.

       49.     Defendants jointly employed Plaintiff and are Plaintiff’s employer within the

meaning of 29 U.S.C. 201 et seq. and the NYLL.

       50.     In the alternative, Defendants constitute a single employer of Plaintiff.

       51.     Upon information and belief, Khan operates the Defendant Corporations as

either alter egos of himself and/or fails to operate Defendant Corporations as legally separate

entities apart from himself. Upon information and belief, among other things, the assets and

revenues of the Defendant Corporations are intermingled, including the unlawful

commingling of tenants’ security deposits and other funds, which are not held in segregated

accounts. Defendant Khan operates the buildings and the Defendant Corporations for his

own benefit, without adhering to corporate form.

      Ramirez

      February 2013 through June 2015:

       52.     Ramirez began working for Defendants in early 2013.

       53.     From 2013 through June 2015, he was paid $300.00 per week, which covered

only the first forty hours of work per week. During this period, he was superintendent of 374

East 209th Street, Bronx, NY and also served as a “floater,” in which capacity he performed

repairs, plastering, concrete and plumbing work at Defendants’ various buildings.




                                               9
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 10 of 19



       54.     As superintendent of 374 East 209th Street, Ramirez’ duties involved virtually

all aspects of maintenance, including removal of trash and recyclables, apartment renovations

and turnovers, painting, light electrical work, light plumbing work, shoveling snow, cleaning

surface areas, and being on-call for tenant emergencies twenty-four hours per day.

       55.     Ramirez’ regular work schedule each week during this period was 63 hours,

as follows: Monday through Friday from 7:00 a.m. to 6:00 p.m.; Saturday: 7:00 a.m. to 1:00

p.m., with no designated/uninterrupted lunch breaks. But in actuality, Ramirez was required

to be on-call and handle tenant requests at all hours, which entailed work hours that were far

in excess of 63 hours.

       56.     Based on the foregoing 63-hour-per-week schedule (i.e., excluding on-call

time and emergent repair work for which Ramirez was entitled to compensation) Ramirez’

effective, regularly hourly rate of pay was $7.50 per hour for the first forty hours of work

($300 ÷ 40 = $7.50), and no pay whatsoever for the 21 hours of overtime work that Ramirez

performed each week. But as alleged below, because Khan would unlawfully deduct sums

from Ramirez’ wages for NYC sanitation and/or other violations issued to the buildings,

Khan’s effective hourly pay rate would sometimes fall to as little as $6.80 per hour.

       57.     The foregoing is an extremely conservative estimate of Ramirez’ schedule and

wage underpayments, particularly because Ramirez was on-call, and he was regularly called

upon to perform work after hours.

       June/July 2015 to Present:

       58.     During this period, Ramirez was required to reside at 374 East 209 th Street for

the purpose of being on-call for work, but he was not provided with a legal apartment in

which to reside but was instead provided with an unregistered, basement living space.

       59.     From summer 2015 to present, Ramirez was paid $550 per week. During this

period, he continued to perform his prior duties as superintendent of 374 East 209th Street



                                              10
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 11 of 19



and as a floater to perform work at all buildings. But his responsibilities and hours of work

increased substantially because he was also designated as superintendent of 3336 Perry

Avenue, Bronx, NY, which has 27 apartment units.

       60.    Throughout this period, Ramirez continued to work a regular work schedule

that consisted of: weekdays from 7:00 a.m. to 6:00 p.m.; and Saturdays from 7:00 a.m. to

2:00 p.m. Because of the addition of 3336 Perry Avenue, the amount of time that Ramirez

has been required to spend handing emergent, on-call matters has substantially increased.

       61.    Based on the foregoing schedule, Ramirez’ basic schedule (exclusive of

emergent issues and projects) consisted of 62 hours per week. Because the flat paychecks

covered only the first forty hours of work, Ramirez received no pay for the overtime hours,

which were a minimum of 22 hours per week.

       62.    From March 2016 to present, Khan moved Ramirez’ living space to

Apartment BB, in the basement of 374 East 209th Street. Ramirez is charged $100.00 per

week for this apartment, which is deducted by Khan from Ramirez’ pay.            As a result,

Ramirez typically receives a check in the sum of $450.00 each week.

       Weekend Work Performed at the Homes of Khan and Khan’s Family.

       63.    On multiple occasions, Ramirez was required to perform extensive weekend

renovation/construction work, lasting three months at a stretch, at the homes of Khan and

Khan’s son in Long Island.

      2016: Renovation Work at the House of Khan’s Son (Zshan Khan (“Zshan”))

       64.    During a period of approximately six (6) months in 2016, Ramirez was

required to perform renovation work at the residence of Khan’s son, Zshan.

       65.    This work was performed during weekdays and weekends from 7:00 a.m. to

4:00 p.m.    During the week, Ramirez would return in the evening to perform his

superintendent responsibilities until approximately 9:00 p.m. During this period, Ramirez



                                             11
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 12 of 19



weekday work, alone, totaled more than sixty-five (65) hours, plus Saturdays from 8:00 a.m.

to 4:00 p.m. performing work at Zshan’s house, for a weekly schedule of 73 hours, for which

he received no overtime compensation.

       2018-2019: East Meadow Residence of Khan

       66.     Beginning in approximately spring 2018 through December 2019, Ramirez

performed extensive renovations to Khan’s residence in East Meadow, which included, inter

alia, plastering, painting, cabinet replacement, flooring, skylight installation, construction of

a deck, bay window installation, and bathroom installation.

       67.     This extensive renovation work involved approximately thirty-two (32)

weekends of work, which typically entailed working both Saturdays and Sundays from 7:00

a.m. to 5:00 p.m. each day. For this work, Ramirez was paid $12.50 per hour ($100.00 per

day), even though all of these hours of work were overtime hours that were performed over

and above Ramirez’ work schedule at apartment buildings from Monday through Friday.

       Unlawful Wage Deductions

       68.     Ramirez was required to supply his own tools without reimbursement. These

tools included a drill, painting equipment, and spatulas.

       69.     When NYC agencies issue violations relating to 3336 Perry Ave. and 374 East

209th Street, Khan unlawfully deducts these penalties from Ramirez’ pay.

       70.     Solely by way of example, on January 4, 2019, Khan deducted $25.00 for a

violation that the NYC Environmental Control Board (ECB) issued for 374 East 209 th Street.

Similarly, on January 13, 2017, Khan deducted $150.00 from Ramirez’ pay for a sanitation

violation.

                    AS AND FOR A FIRST CAUSE OF ACTION
                FLSA Overtime Wage Violations, 29 U.S.C. §§ 201 et seq.




                                               12
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 13 of 19



          71.   Plaintiff incorporates in this cause of action each and every allegation of the

preceding paragraphs with the same force and effect as though fully set forth herein.

          72.   At all relevant times hereto, the Defendants have been employers engaged in

commerce, as defined under 29 U.S.C. § 203(b) and (d). Defendants employed Plaintiff as a

maintenance worker, employment positions which engaged Plaintiff in commerce, as defined

under 29 U.S.C. §§ 203(b), (e), (g) and 29 U.S.C. § 207(a)(1). At all times relevant hereto,

Defendants have been an “enterprise engaged in commerce or in the production of goods for

commerce,” as defined under 29 U.S.C. § 203(s)(1).

          73.   In the performance of his duties for Defendants, Plaintiff worked substantially

more than forty (40) hours per week, yet did not receive overtime compensation for the work,

labor and services he provided to Defendants, as required by the FLSA, 29 U.S.C. §§ 206

and 207. The precise number of unpaid overtime hours will be proven at trial.

          74.   Defendants’ violations of the FLSA were willful violations of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

          75.   As a result of the foregoing, Plaintiff seeks judgment against Defendants for

all unpaid wages, including overtime wages owed by Defendants to Plaintiff for the three-

year period preceding the filing of this case, together with an award of an additional equal

amount as liquidated damages, and costs, interest, and reasonable attorneys’ fees, as provided

for under 29 U.S.C. § 216(b).

                      AS AND FOR A SECOND CAUSE OF ACTION
                      Violation of the New York Minimum Wage Act

          76.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          77.   The minimum wage provisions of the NYLL, including Article 19, and its

supporting regulations, apply to Defendants and Plaintiff.




                                              13
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 14 of 19



       78.     Defendants, in violation of the NYLL, willfully paid Plaintiff less than the

minimum wage in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor.

       79.     Plaintiff was damaged in amounts to be determined at trial.

       80.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to

recover from Defendants his unpaid minimum wages, liquidated damages as provided for by

the NYLL, reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                      AS AND FOR A THIRD CAUSE OF ACTION
                        New York Labor Law – Overtime Wages

       81.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       82.     The overtime wage provisions of the NYLL, including Article 19, and its

supporting regulations, apply to Defendants and Plaintiff.

       83.     Defendants willfully failed to pay Plaintiff for all of the hours that he worked

in excess of 40 hours in a workweek.

       84.     Defendants willfully failed to pay Plaintiff premium overtime at a rate of time

and one-half his effective, regular hourly rate for all hours worked in excess of 40 hours per

workweek.

       85.     Defendants willfully failed to keep, make, preserve, maintain, and furnish

accurate records of time worked by Plaintiff.

       86.     As a result of Defendants’ knowing or intentional failure to pay Plaintiff

overtime wages for hours worked in excess of 40 hours per workweek, Plaintiff is entitled to

compensation unpaid overtime, liquidated damages, attorneys’ fees and costs of the action,

and pre-judgment and post-judgment interest.

                    AS AND FOR A FOURTH CAUSE OF ACTION
    Illegal Deductions/Kickbacks, New York Labor Law, Article 19 § 193 and 198-b
                               12 N.Y.C.R.R. § 2.10(a).


                                                14
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 15 of 19




       87.     Plaintiff incorporates in this cause of action each and every allegation of the

preceding paragraphs, with the same force and effect as though fully set forth herein.

       88.     In violation of the New York Labor Law, Article 19, § 193 and 198-b,

Defendants unlawfully deducted wages from the Plaintiff, including inter alia, deductions by

requiring Plaintiff to forfeit portions of his pay when New York City agencies issued

violations relating to Defendants’ buildings.

       89.     Further, Plaintiff was required to provide his own tools of the trade without

reimbursement.

       90.     Plaintiff was damaged in an amount to be determined at trial.

                  AS AND FOR A FIFTH CAUSE OF ACTION
        NYLL Wage Theft Prevention Act – Failure to Provide Wage Statements

       91.     Plaintiff incorporates in this cause of action each and every allegation of the

preceding paragraphs, with the same force and effect as though fully set forth herein.

       92.     The NYLL and Wage Theft Prevention Act (“WTPA”) require employers to

provide employees with an accurate wage statement each time they are paid.

       93.     Defendants willfully failed to provide Plaintiff with wage statements at the

end of every pay period that correctly identified the name of the employer; address of

employer; rates of pay or basis thereof; regular hourly rate; whether paid by the hour, shift,

day, week, salary, piece, commission, or other; number of overtime hours worked; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; and

such other information as required by NYLL § 195(3).

       94.     Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover

from Defendants per employee liquidated damages of $250.00 per work day that the

violations occurred, or continue to occur, up to $5,000.00, together with costs, reasonable




                                                15
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 16 of 19



attorneys’ fees, pre-judgment and post-judgment interest, and injunctive and declaratory

relief, pursuant to the NYLL § 198(1-d).

                 AS AND FOR A SIXTH CAUSE OF ACTION
     NYLL Wage Theft Prevention Act (WTPA) – Failure to Provide Wage Notices

       95.     Plaintiff incorporates by reference in this cause of action the prior allegations

of this Complaint as if fully alleged herein.

       96.     The NYLL and WTPA, as well as the NYLL’s interpretative wage orders,

require employers to provide all employees with a written notice of wage rates at the time of

hire and whenever there is a change to an employee’s rate of pay.

       97.     From its enactment on April 9, 2011 through January 5, 2016, the WTPA also

required employers to provide an annual written notice of wages to be distributed on or

before February 1 of each year of employment (amended in January 2015 to be distributed

“upon hiring” and not annually) and to provide to employees, a written notice setting forth

the employee’s rates of pay and basis thereof; the name of the employer; physical address of

the employer’s business; names used by the employer; and other mandated disclosure.

       98.     In violation of NYLL § 191, Defendants failed to furnish Plaintiff, at the time

of hiring (and annually for those years prior to the January 2015 amendment) or whenever

there was a change to their rate of pay, with wage notices required by NYLL § 191.

       99.     Due to Defendants’ violation of NYLL § 195(1), Plaintiff is entitled to

recover from Defendants liquidated damages: (a) for the time period commencing six years

before the filing of this Complaint, through January 5, 2015, the sum $50 per work week, up

to $2,500; and (b) from January 6, 2015 through the resolution of this case, $50.00 per work

day, up to $5,000.00, together with reasonable attorneys’ fees, and costs of this action,

pursuant to the NYLL § 198(1-b).

                                      RELIEF SOUGHT




                                                16
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 17 of 19



                WHEREFORE, Plaintiff, Arturo Ramirez, respectfully requests that the

Court grant the following relief:

           1.   Declaring, adjudging and decreeing that Defendants violated the minimum

wage and overtime provisions of the FLSA and NYLL as to Plaintiff;

           2.   Awarding Plaintiff damages and/or restitution for the amount of unpaid

compensation, unpaid minimum wages, unpaid overtime compensation, including interest

thereon, and statutory penalties in an amount to be proven at trial, as well as liquidated

damages;

           3.   Awarding Plaintiff reimbursement for all unlawful deductions and kickbacks,

including costs that Plaintiff incurred to purchase his own tools of the trade, unlawful

deductions/penalties from Plaintiff’s pay for NYC violations, and other unlawful deductions;

           4.   Awarding statutory damages for Defendants’ failure to provide Plaintiff with

statements and information required by NYLL § 198(1-b) and (1-d) and NYLL § 195(3);

           5.   Awarding statutory damages for Defendants’ violation of NYLL § 191 by

failing to furnish Plaintiff, at the time of hiring (and annually for those years prior to the

January 2015 amendment) or whenever there was a change to his rate of pay, with wage

notices required by NYLL § 191;

           6.   Declaring that Defendants’ violations of the New York Labor Law were

willful;

           7.   For all other Orders, findings and determinations identified and sought in this

Complaint;

           8.   For prejudgment and post judgment interest on the amount of any and all

economic losses, at the prevailing legal rate;

           9.   For reasonable attorneys’ fees and expenses of this action, pursuant to 29

U.S.C. § 216(b), New York Labor Law and as otherwise provided by law; and



                                                 17
    Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 18 of 19



       10.     Such other relief as this Court deems just and proper.

                                       JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury on all questions of fact raised by the complaint.


Dated: New York, New York
       March 13, 2019
                                                     RAPAPORT LAW FIRM, PLLC


                                                                 s/
                                            By:      __________________________
                                                     Marc A. Rapaport, Esq.
                                                     Attorney for Plaintiff
                                                     Rapaport Law Firm, PLLC
                                                     One Penn Plaza, Suite 2430
                                                     New York, New York 10119
                                                     Ph: (212) 382-1600
                                                     mrapaport@rapaportlaw.com




                                                18
Case 1:19-cv-02287-ALC-DCF Document 1 Filed 03/13/19 Page 19 of 19



                                   SCHEDULE A

                   Address                           Title-Holding Entity

609 Van Cortlandt Parkway, Yonkers, NY          609 MK Realty Group LLC

1201 University Ave., Bronx, NY                 1201 MK Realty Group LLC

1515 Selwyn Avenue, Bronx, NY                   MK Realty Group, LLC

1905 Andrews Ave., Bronx, NY                    1905 MK Realty Group LLC

1756 Topping Ave., Bronx, NY                    1756 MK Realty Group LLC

1757 Topping Ave., Bronx, NY                    1757 MK Realty Group LLC

2250 Grand Concourse, Bronx, NY                 2250 Superior Apartment LLC

711 East 183rd Street, Bronx, NY                711 MK Realty Group LLC

3102 Villa Ave., Bronx, NY                      Superior Apartments, LLC

1242 Morris Ave., Bronx, NY                     1242 Superior Apartment I LLC

213 and 215 West Third Street, Mt. Vernon, NY   213 MK Realty Group LLC

685 East 234th Street, Bronx, NY                685 MK Realty Group LLC

9039 179th Place, Jamaica, NY                   9039 MK Realty Group LLC

9037 179th Place, Jamaica, NY                   9037 MK Realty Group LLC

3336 Perry Ave., Bronx, NY                      3336 MK Realty Group LLC




                                       19
